        Case 3:20-cv-00177-BAJ-RLB       Document 98     12/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 JAMES J. DONELON, CIVIL ACTION
 Commissioner of Insurance for the
 State of Louisiana, in his Capacity as
 Rehabilitator ofExcalibur National
 Holdings, Inc.

 VERSUS

 JEFFREY C. POLLICK, ET AL. NO. 20-00177-BAJ-RLB

                              RULING AND ORDER

      Before the Court is Plaintiffs Motion for Leave to File First Amended and

Restated Petition for Damages and Jury Demand (Doc. 22) ("Motion to Amend"), and

Plaintiffs Motion for Remand (Doc. 23). The Magistrate Judge has issued a Report

and Recommendation (Doc. 87), recommending that each motion be denied. Plaintiff

objects to the Magistrate Judge's Report (Doc. 88).

      Having carefully considered Plaintiffs motions and related filings—including

the Notice of Removal, state court record, and Plaintiffs objections to the Magistrate

Judge's Report—the Court APPROVES the Magistrate Judge's Report and

Recommendation and ADOPTS it as the Court s opinion in this matter.

      Accordingly,

      IT IS ORDERED that Plaintiffs Motion for Remand (Doc. 23) be and is hereby

DENIED.

      IT IS FURTHER ORDERED that Plaintiffs claims against Dennis P.

Neyland be and are hereby DISMISSED WITHOUT PREJUDICE.
       Case 3:20-cv-00177-BAJ-RLB    Document 98   12/11/20 Page 2 of 2




      IT IS FURTHER ORDERED that Plaintiffs Motion for Leave to File First

Amended and Restated Petition for Damages and Jury Demand (Doc. 22) be and is

hereby DENIED.

                         Baton Rouge, Louisiana, this '^ day of December, 2020




                                    JUDGE BRIAiS-Ar-^ACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
